        Case 5:16-cv-06370-EJD Document 425 Filed 10/21/19 Page 1 of 2



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS DILLICKRATH, (admitted pro hac vice)
     2099 Pennsylvania Avenue, NW, Suite 100
 4   Washington, D.C. 20006-6801
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     DYLAN I. BALLARD, Cal. Bar No. 253929
 8   HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
10   Telephone:    415.434.9100
     Facsimile:    415.434.3947
11   E-mail:       mscarborough@sheppardmullin.com
                   dballard@sheppardmullin.com
12                 heckert@sheppardmullin.com
                   jsiu@sheppardmullin.com
13
   Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16
                                     UNITED STATES DISTRICT COURT
17
                       NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
     OPTRONIC TECHNOLOGIES, INC. d/b/a               Case No. 5:16-cv-06370-EJD-VKD
19 Orion Telescopes & Binoculars, a California       Assigned To: Honorable Edward J. Davila
     corporation,
20                                                   DEFENDANTS’ OBJECTIONS AND
                       Plaintiff,                    COUNTER-DESIGNATIONS TO
21                                                   PLAINTIFF’S AMENDED DEPOSITION
              v.                                     DESIGNATIONS OF PETER NI
22
     NINGBO SUNNY ELECTRONIC CO.,                    Compl.:              November 1, 2016
23 LTD., SUNNY OPTICS, INC., MEADE                   First Am. Compl:     November 3, 2017
     INSTRUMENTS CORP., and DOES 1-25,               Trial Date:          October 22, 2019
24
                       Defendants.
25
26
27
28
                                                                    Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4813-8134-0074.1                  DEFENDANTS’ OBJECTIONS AND COUNTER-DESIGNATIONS
                                               TO PLAINTIFF’S AMENDED DEPOSITION DESIGNATIONS
        Case 5:16-cv-06370-EJD Document 425 Filed 10/21/19 Page 2 of 2



 1            Pursuant to the Court’s Pretrial Order dated May 2, 2019 (ECF No. 239), the Court’s

 2 Order re Pretrial Conference dated October 18, 2019 (ECF No. 418), and Section 7 of Judge
 3 Davila’s Standing Order for Civil Cases (“Standing Order”), Defendants Ningbo Sunny
 4 Electronic, Co., Ltd., Sunny Optics, Inc., and Meade Instruments Corp. (“Defendants”) hereby
 5 respectfully submit as Attachment A Defendants’ counter-designations to Plaintiff Optronic
 6 Technologies, Inc.’s (“Orion”) deposition designations of Peter Ni, along with a corresponding
 7 Objection Key Code Chart as Attachment B. Attachments C, D, and E are the relevant
 8 excerpts from the deposition transcripts of Peter Ni, reflecting Plaintiff’s designations in orange
 9 and Defendants’ counter-designations in blue.
10
11 Dated: October 21, 2019               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
12
13                                       By                        /s/ Leo D. Caseria
                                                                   LEO D. CASERIA
14
                                                            Attorneys for Defendants
15                                                   NINGBO SUNNY ELECTRONIC CO., LTD.,
                                                           SUNNY OPTICS, INC., and
16                                                       MEADE INSTRUMENTS CORP.
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -1-              Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4813-8134-0074.1                    DEFENDANTS’ OBJECTIONS AND COUNTER-DESIGNATIONS
                                                 TO PLAINTIFF’S AMENDED DEPOSITION DESIGNATIONS
